Citation Nr: 0521803	
Decision Date: 08/11/05    Archive Date: 08/19/05

DOCKET NO.  95-33 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an effective date earlier than October 31, 
2001, for assignment of a 40 percent evaluation for diabetes 
mellitus. 

2.  Entitlement to service connection for hypertension, to 
include as a result of herbicide exposure.

3.  Entitlement to service connection for melioidosis.

4.  Entitlement to the initial assignment of an evaluation 
greater than 70 percent for post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney at Law




WITNESSES AT HEARING ON APPEAL

Appellant, his friend, and a counselor


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to February 
1969.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from rating decisions dated in November 
1994, July 1997, October 2000, and February 2002, from the 
Department of Veterans Affairs (VA) regional office (RO) in 
Buffalo, New York.  

An RO decision in October 2000 granted service connection for 
post-traumatic stress disorder (PTSD) and initially assigned 
an evaluation of 50 percent.  The veteran perfected an appeal 
for a higher initial rating.  An RO decision in dated in 
November 2004 reflects a 70 percent rating was assigned by 
the RO, effective from the date of receipt of the original 
claim for service connection (August 31, 1993).  While the 
assignment of an initial rating in excess of 7o percent for 
PTSD was not certified by the RO for appellate review, the 
provisions of 38 C.F.R. § 19.35 (2004) specifically provide 
that certification is for administrative purposes and does 
not serve to either confer or deprive the Board of 
jurisdiction of an issue.  It is the Board's responsibility 
to determine its own jurisdiction.  38 U.S.C.A. §7104 (West 
2002); 38 C.F.R. § 20.203 (2004).  The Board finds that it 
has jurisdiction of the issue.  Also see AB v. Brown, 6 Vet. 
App. 35, 38 (1993) (on a claim for an original or an 
increased rating, the appellant will generally be presumed to 
be seeking the maximum benefit allowed by law or regulations, 
and it follows that such a claim remains in controversy where 
less than the maximum benefit available is awarded).
 
As to the procedural history of the PTSD claim as well as the 
other issues on appeal, the RO denied service connection for 
hypertension and diabetes mellitus in its November 1994 
rating decision.  An RO decision in May 1995 denied the 
veteran's claim for service connection for PTSD.  The RO 
denied service connection for melioidosis by rating decision 
in July 1997. 

A Board decision in February 1998 denied service connection 
for cardiovascular disease (including hypertension) and 
diabetes mellitus as not well grounded, and denied service 
connection for PTSD on the merits.  The veteran appealed the 
Board's decision to the Court of Appeals for Veterans Claims 
(formerly Court of Veterans Appeals, hereafter the Court), 
which vacated the decision pertaining to diabetes mellitus, 
hypertension, and PTSD, and remanded the issues to the Board.   
The Board subsequently issued a decision in May 2000, which 
denied service connection for diabetes mellitus and 
hypertension, and remanded the claim for service connection 
for PTSD for additional development, to include an 
examination.  

After completing the additional development, the RO granted 
service connection for PTSD in an October 2000 rating 
decision and assigned an initial evaluation of 50 percent.  
The veteran appealed for a higher initial rating.  The 
veteran also appealed the Board's May 2000 decision to the 
Court.  In December 2000, the Court granted a joint motion 
for a remand and issued an order vacating the Board's 
decision, specifically, vacating the denial of service 
connection for diabetes mellitus and hypertension.  In August 
2001, the Board issued a decision, granting service 
connection for diabetes mellitus and remanding the claim for 
service connection for hypertension for further development, 
including an examination and medical opinion.  A February 
2002 RO decision rated the veteran's diabetes mellitus as 20 
percent disabling from August 31, 1993, and as 40 percent 
disabling from October 31, 2001.  In his Substantive appeal 
received by the RO in February 2005, the veteran's limited 
his appeal of this latter issue to an effective date for a 40 
percent rating for his diabetes prior to October 31, 2002 
(versus a rating in excess of 20 percent for diabetes, from 
August 31, 1993 to October 30, 2001, and to a rating in 
excess of 40 percent thereafter).

The RO has completed all actions requested concerning the 
remand of service connection for hypertension.  

The Board also notes that the veteran was afforded a Travel 
Board hearing in August 1997 regarding the issues of service 
connection for diabetes mellitus and hypertension.  
Subsequently, the veteran submitted a request for a Travel 
Board hearing to address the initial assignment for PTSD.  
And in his Substantive appeal perfecting an appeal of a 
fourth issue, service connection for melioidosis, received in 
September 1997, the veteran requested a Travel Board hearing 
specific to that issue.  However, through his attorney, he 
withdrew the request for a Travel Board hearing in September 
2001.  38 C.F.R. § 20.704(e) (2004).

However, in subsequently received correspondence from the 
veteran's attorney, to include a statement received in 
September 2001, that hearing requested was withdrawn.  Id.

Also during this appeal period, a total compensation rating 
based upon individual unemployability was granted, effective 
from August 31, 1993, and entitlement to special monthly 
compensation at the R-1 rate.  38 U.S.C.A. § 1114 (West 
2002); 38 C.F.R. §§ 3.350, 3.352 (2004).

A November 2004 Statement of the Case reflects that the RO 
granted the veteran's claim for an earlier effective date 
(prior to September 24, 2002) of August 2, 2000, for special 
monthly compensation


FINDINGS OF FACT

1.  The veteran has been adequately notified of all pertinent 
laws and regulations and of the evidence necessary to 
establish his claims for service connection for hypertension 
and melioidosis; all reasonable development necessary for the 
disposition of the appeal of this claim has been completed.

2.  Service medical records do not show any elevated blood 
pressure readings or a diagnosis of hypertension during 
service; post service, the veteran had elevated blood 
pressure readings but diagnosis and treatment for 
hypertension was initially documented in April 1976, more 
than 7 years after service, and the preponderance of the 
evidence is against a nexus between a current diagnosis of 
hypertension and any incident of or finding recorded during 
service.

3.  The service medical records are negative for a diagnosis 
of melioidosis and there is no post-service medical evidence 
that links a current diagnosis of melioidosis to any incident 
of or finding recorded during service.


CONCLUSIONS OF LAW

1.  Service connection for hypertension, to include as a 
result of exposure to a herbicide agent, is not warranted.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5100, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309 (2004).

2.  Service connection for melioidosis is not warranted.  
38 U.S.C.A. §§ 1110, 5100, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

During the pendency of the appeal, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA) on 
November 9, 2000.  See Pub. L. No. 106-475, 114 Stat. 2096 
(2000), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002).  This legislation provides for, among other 
things, notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to implement the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (August 29, 
2001), codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  These regulations state that the provisions 
merely implement the VCAA and do not provide any additional 
rights.  66 Fed. Reg. at 45,629.  Accordingly, in general 
where the record demonstrates that the statutory mandates 
have been satisfied, the regulatory provisions likewise are 
satisfied.

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. 
§ 3.159(b) (2004).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2004).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (2004).  

The appellant filed his claim in August 1993 prior to the 
enactment of the VCAA.  The regulations issued to implement 
the VCAA are expressly applicable to "any claim for benefits 
received by VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that 
date, but not decided by VA as of that date."  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  See also VAOPGCPREC 7-2003.  
Therefore compliance with the VCAA is required.

The Board finds that VA's duties to the appellant under the 
VCAA have been fulfilled.  The Board concludes that the 
discussions in the November 1994 and September 1997 rating 
decisions, the June 1995 and September 1997 Statement(s) of 
the Case (SOC), and the December 2002 Supplemental Statement 
of the Case (SSOC) adequately informed the veteran of the 
information and evidence needed to substantiate his claim.  
The Board observes that the October 2001 development letter 
informed the veteran of the VCAA statute and implementing 
regulations, including that VA would assist him in obtaining 
government or private medical or employment records, provided 
that he sufficiently identified the records sought and 
submitted releases as necessary.  The Board finds that these 
documents show that the appellant was notified of the 
evidence needed to substantiate his claim and the avenues 
through which he might obtain such evidence, and of the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

In this case, the veteran appealed a November 1994 rating 
decision.  Only after that rating action was promulgated, did 
the AOJ, initially in May 2001 and subsequently in October 
2004, provide notice to the claimant regarding what 
information and evidence is needed to substantiate the claim, 
as well as what information and evidence must be submitted by 
the claimant, what information and evidence will be obtained 
by VA, and the need for the claimant to submit any evidence 
in his possession that pertains to the claim.  In Pelegrini 
v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II, which 
replaced the opinion in Pelegrini v. Principi, 17 Vet. App. 
412 (2004)), the Court held that a VCAA notice must be 
provided to a claimant before the "initial unfavorable 
[agency of original jurisdiction (AOJ)] decision on a 
service-connection claim."  VCAA notice was not provided to 
the veteran before the RO decision that is the subject of 
this appeal.  However, as noted above, the original RO 
decision that is the subject of this appeal was entered 
before the enactment of VCAA.  Obviously, VA could not have 
informed the veteran of law that did not yet exist.  
Moreover, in Pelegrini II, the Court also made it clear that 
where, as in this case, notice was not mandated at the time 
of the initial RO decision, the RO did not err in not 
providing such notice complying with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1) because an initial RO decision 
had already occurred.  Also see VAOPGCPREC 7-2004.

The Board further notes that, in order to comply with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  In this case, the VCAA notice provided to the 
appellant in October 2004 included all four elements.  

VCAA only requires that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See generally Sutton v. Brown, 9 Vet. App. 553 (1996); 
Bernard v. Brown, 4 Vet. App. 384 (1993).  In the case of the 
veteran's claim, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  
Moreover, in a recent opinion, VA General Counsel held that 
section 5103(a) does not require VA to seek evidence from a 
claimant other than that identified by VA as necessary to 
substantiate the claim.  See VAOPGCPREC 1-2004.

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  VA has obtained all indicated medical records 
available or expended reasonable efforts to do so.  The VA 
afforded the veteran a VA medical examination for the purpose 
of addressing the nature and etiology of the veteran's 
hypertension.  Unfortunately, the veteran failed to report 
for the examination and there is no indication in the record 
that his absence was for good cause or that he requested in 
advance it be rescheduled.  38 C.F.R. § 3.655 (2004); 
Connolly v. Derwinski, 1 Vet. App. 566 (1991).  The Board 
considered the necessity of an examination for service 
connection for melioidosis.  However, the record does not 
reflect a current diagnosis of melioidosis and there was no 
in-service injury, event, or disease of record that appeared 
attributable to melioidosis.  The Board finds that the 
relevant medical evidence of record contains sufficient 
detail to make a decision on this claim.  Thus, there is no 
duty to provide any additional examination with regard to the 
veteran's claim for service connection for meloidosis.  38 
U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  See also Wells 
v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  Compare Duenas 
v. Principi, 18 Vet App 512 (2004).

Based on the foregoing, the Board finds that, in the 
circumstances of the veteran's claims, any additional 
development or notification would serve no useful purpose.  
See Soyini, supra (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided); Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (when there is extensive factual development 
in a case, reflected both in the record on appeal and the 
Board's decision, which indicates no reasonable possibility 
that any further assistance would aid the appellant in 
substantiating his claim, the VCAA does not apply).  The 
Board finds that the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled to the extent 
possible with regard to his claim.  Thus, no additional 
assistance or notification to the appellant is required based 
on the facts of the instant case, there has been no prejudice 
to the appellant that would warrant a remand, and his 
procedural rights have not been abridged.  Bernard, supra.

FACTUAL BACKGROUND

Service medical records show a normal clinical evaluation 
upon the veteran's enlistment physical examination in June 
1966.  Blood pressure was measured at 134/86.  In September 
1967, the veteran was admitted to the Emergency Room for 
accidental atropine poisoning.  His blood pressure was 
measure at 140/70 at that time.  The veteran was hospitalized 
for psychiatric treatment in December 1968.  His blood 
pressure on admission was 136/78.  Subsequent blood pressure 
readings were 122/78, 120/76, and 132/68.  The veteran 
underwent a physical examination in January 1969, which 
revealed a blood pressure of 125/75.  For his separation 
physical examination in February 1969 the veteran endorsed 
the block "high or low blood pressure," indicating a 
current complaint or history of such.  The Report of Medical 
History offers no elaboration.  The examination indicated a 
normal clinical evaluation.  Blood pressure was measured at 
122/64 sitting, 128/72 recumbent, and 118/70 standing.

Treatment records and Report(s) of Medical Examination(s) in 
service are negative for a diagnosis of melioidosis and there 
were no findings that were attributed to the disease.

Post-service, the veteran underwent a VA compensation and 
pension physical examination (C&P examination) in July 1969.  
The veteran's complaint was that he still felt nervous, got 
moody, but otherwise felt okay.  His blood pressure was 
recorded as 120/80.  Medical findings were considered normal.  

Private office notes from C.S., M.D. show treatment from 
April 1972 to April 1984.  Weight and/or blood pressure 
readings are the only entries for notes in June, July and 
September 1972.  Blood pressure readings were 138/70 in June 
1972, 130/70 in July, and 130/80 in November.  A note to 
refill Premarin and another prescription (illegible) also 
appears in the June 1972 entry.  Notes in October indicate 
the veteran complained of headache; the assessment appears to 
be migraine headache.  Blood pressure was recorded as 120/70 
in December.  The veteran complained of headache again in 
March 1973.  No blood pressure reading is shown.  A gap 
appears in the office notes from April 1973 to March 1976.  
In April 1976, the veteran complained of dizziness.  A blood 
pressure of 190/100 and a diagnosis of hypertension were 
recorded at that time.  Treatment included antihypertensive 
medication (Aldomet 250 milligrams twice a day).  

The treatment records from C.S., M.D., noted above, dated 
from 1972 to 1984, are negative for a diagnosis of 
melioidosis and there were no findings attributed to the 
disease.

In June 1994, C.R.S., M.D. wrote that he had treated the 
veteran at the J. Medical Clinic in early April 1969, for 
headaches secondary to blood pressure elevation.
 
Subsequent treatment records show continued treatment for 
hypertension with a range of blood pressure readings from 
below normal to elevated.  The records also show other 
cardiovascular diseases and complications, to include angina 
and a cerebrovascular accident (stroke).  These records 
include private office notes from R.B., M.D., and G.S., M.D., 
dated from August 1990 to October 1993; private hospital 
records that show the results of a stress test at S.V.H.C. in 
July 1993, and VA outpatient records dated from September 
1993 to December 2002.  This medical evidence does not show a 
diagnosis of melioidosis and there were no findings 
attributed to the disease.

Excerpts from medical treatises were received in April 1997.  
An excerpt from Pathology of Tropical and Extraordinary 
Diseases (1976, Armed Forces Institute of Pathology), states, 
"Chronic melioidosis is usually a pulmonary infection which 
closely mimics tuberculosis, both clinically and 
radiographically.  It is the varied behavior of chronic 
melioidosis which makes this disease a great imitator...A most 
alarming feature of melioidosis is its sudden appearance in a 
person months or even years after leaving an endemic area.  
It is for this reason that melioidosis was dubbed 'the 
Vietnamese time bomb.'"  The Merck Manual of Diagnosis and 
Therapy (Sixteenth Edition, Merck & Co., Inc., 1992) states, 
"Culture of P. pseudomallei (which grows on most laboratory 
media in 48 to 72 hours) and hemagglutiation, agglutination, 
and CF tests on paired sera aid in diagnosis."

The veteran testified in a Travel Board hearing in August 
1997.  While his testimony primarily related to issues that 
are no longer on appeal, a witness (T.G.M.) indicated that 
the veteran's job as a dust-off medic could have exposed him 
to melioidosis.  The veteran also submitted copies of 
numerous articles from Internet websites regarding various 
diseases, including melioidosis, and biological warfare.

The veteran did not report to a C&P examination in September 
2002, scheduled in conjunction with his claim for service 
connection for hypertension.  

LAW AND REGULATIONS

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110; 1131 (West 2002).  To 
demonstrate a chronic disease in service, a combination of 
manifestations must be shown that is sufficient to identify 
the disease entity and there must be sufficient observation 
to establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(2004).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.   Id.  Service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and certain chronic diseases, to include 
cardiovascular disease and hypertension, become manifest to a 
degree of 10 percent within 1 year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2004).

When a veteran was exposed to an herbicide agent during 
active military, naval, or air service, the following 
diseases shall be service connected if the requirements of 38 
C.F.R. § 3.307(a)(6) are met, even though there is no record 
of such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied:  chloracne or other acneform diseases 
consistent with chloracne, Type 2 diabetes (also known as 
Type II diabetes or adult-onset diabetes), Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea) and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma). 38 C.F.R. § 3.309(e).  For purposes of this 
section, the term "acute and subacute peripheral 
neuropathy" means transit peripheral neuropathy that appears 
within weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset.  38 C.F.R. § 
3.309 (e), Note 2.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more any time after 
service, except that chloracne and porphyria cutanea tarda 
shall have become manifest to a degree of 10 percent or more 
within a year after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service. 38 C.F.R. § 3.307(a)(6)(ii).

The Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See Diseases Not 
Associated with Exposure to Certain Herbicide Agents, 67 Fed. 
Reg. 42600, at 42606-42607 (June 24, 2002).  

Notwithstanding the foregoing, regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all evidence, including that pertinent 
to service, establishes that the disability was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).  In other words, presumption is 
not the sole method for showing causation in establishing a 
claim for service connection as due to herbicide exposure.

ANALYSIS

Hypertension

The preponderance of evidence is against the veteran's claim 
for service connection for hypertension.  The service medical 
records show that the highest blood pressure reading taken in 
service was 140/70.  The other numerous readings were all 
within normal limits.  38 C.F.R. § 4.104, Diagnostic Code 
7101 (Hypertensive vascular disease-hypertension and 
isolated systolic hypertension), Note 1.  During his 
separation physical examination, the veteran's systolic 
pressure was between 118 and 128, varying in his position, 
e.g. sitting.  Diastolic pressure ranged between 64 and 72.  
A diagnosis of hypertension was not recorded or suspected 
during service.

The Board considered the June 1994 statement submitted by 
C.R.S., M.D., which relates the veteran's headaches in April 
1969 to "blood pressure elevation."  However, the actual 
blood pressure reading or readings are not apparent and a 
diagnosis of hypertension was not established.  Moreover, the 
first post-service blood pressure readings of record are 
dated approximately three years post-service and, beginning 
in June 1972, they are all normal.  The record is devoid of 
an actual diagnosis of hypertension until April 1976, seven 
years after the veteran separated from the service.  .

The Board has carefully considered the veteran's own 
statements.  Notably, the veteran argues that he had already 
seen Dr. S. in April 1969 and was on blood pressure 
medication.  He also states that he was still on 
tranquilizers.  Therefore, he asserts, it is no surprise that 
his blood pressure was not elevated.  Unfortunately, there is 
nothing in the report's narrative history or present 
complaints to substantiate the veteran's medications or 
diagnosis of hypertension at the time of the examination.  
According to the examination report, the veteran reported 
that other than feeling nervous and moody, he felt "okay".  
The contention regarding the effects of tranquilizers on 
blood pressure does not constitute competent medical evidence 
to support his claim.  He does not purport to describe his 
own lay observations, but is attempting to establish a causal 
connection between his medication and his blood pressure.  As 
causative factors of a disease amount to a medical question, 
only a physician's opinion would be competent evidence.  
Gowen v. Derwinski, 3 Vet. App. 286, 288 (1992).  A 
claimant's statements as to nexus are entitled to no 
probative weight.  Layno v. Brown, 6 Vet. App. 465 (1994).  

It is also important to note that the veteran was scheduled 
for an examination in September 2002, which was specifically 
ordered to require a physician to review the veteran's claims 
file, take the veteran's medical history and current 
complaints, and opine as to the onset and etiology of the 
veteran's hypertension.  The veteran would have had an 
opportunity to discuss important aspects of his medical 
history with the physician responsible for presenting 
competent medical evidence of when hypertension developed.  
The veteran failed to report for this examination.  The Court 
has held that VA's duty to assist the veteran is not a one-
way street; the claimant also has an obligation to assist in 
the adjudication of his claim.  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  

The Board has also considered the contention that 
hypertension resulted from exposure to herbicides.  As noted 
above, the Secretary of the Department of Veterans Affairs 
has determined that there is no positive association between 
exposure to herbicides and any other condition that the 
Secretary has not specifically determined warrants service 
connection.  See 38 C.F.R. § 3.309(e).

In sum, the veteran's service medical records do not show any 
elevated blood pressure readings or a diagnosis of 
hypertension.  A diagnosis and treatment for hypertension was 
initially documented in April 1976, more than 7 years after 
service, and the preponderance of the evidence is against a 
nexus between a current diagnosis of hypertension and any 
incident of or finding recorded during service.

The benefit of the doubt doctrine is not for application with 
regard to the claim for service connection for hypertension 
because the preponderance of the evidence is against the 
claim.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).  Therefore, service connection for hypertension must 
be denied.  

Melioidosis

The preponderance of the evidence is against the veteran's 
claim of service connection for melioidosis.  The Court has 
held that in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury. Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The Board finds no competent evidence of a diagnosis of 
melioidosis during or after service.  The veteran has 
undergone treatment for upper respiratory illnesses over the 
years; however, the illnesses were attributed to bronchitis 
or a common cold.  The veteran also has a history of 
pulmonary edema but such has been associated with his heart 
disease.  The information submitted from medical treatises 
that describe the clinical features of melioidosis have been 
considered, which reflects an association between the disease 
and Southeast Asia.  However, unlike the presumption of 
exposure to Agent Orange that arises from service in Vietnam 
during the majority of the Vietnam era, there is no 
presumption of exposure to the bacteria that causes 
melioidosis (Pseudomonas pseudomallei).  There is no evidence 
in the service medical records that substantiates exposure to 
Pseudomonas pseudomallei.  T.G.M.'s testimony that the 
veteran could have been exposed does not constitute competent 
medical evidence.  See Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom; Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).  

The Board notes that the existence of a current disability is 
the cornerstone of a claim for VA disability compensation.  
38 U.S.C.A. §§ 1131; see also Degmetich v. Brown, 104 F.3d 
1328 (1997).  It is well-settled that in order to be 
considered for service connection, a claimant must first have 
a disability.  In Brammer v. Derwinski, 3 Vet. App. 223 
(1992), it was noted that Congress specifically limited 
entitlement for service-connected disease or injury to cases 
where such incidents resulted in disability.  See also Gilpin 
v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection 
may not be granted unless a current disability exists); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  

In sum, the service and post-service medical evidence is 
negative for a diagnosis of melioidosis.  In the absence of a 
current disability, service connection is not warranted.  As 
the preponderance of the evidence is against the grant of 
service connection for melioidosis, the benefit of the doubt 
doctrine is not for application and the claim must be denied.  
38 U.S.C.A. § 5107; Gilbert, supra; Ortiz, supra.   


ORDER

Service connection for hypertension is denied.

Service connection for melioidosis is denied.  




REMAND

As noted above, VCAA provides for, among other things, notice 
and assistance to claimants under certain circumstances.  The 
Court of Appeals for Veterans Claims (formerly Court of 
Veterans Appeals,) has held that section 5103(a), as amended 
by the VCAA and § 3.159(b), as amended, requires VA to inform 
a claimant of which evidence VA will provide and which 
evidence claimant is to provide, and remanding where VA 
failed to do so.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002); see 
also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2004).  In this case, the RO sent the veteran VCAA 
assistance letters pertaining to his claims for service 
connection for PTSD and residuals of Agent Orange exposure 
(to include diabetes) in October 1993 and November 1993, 
respectively.  These letters fail to state the breadth of 
VA's duties to obtain evidence on the veteran's behalf; they 
only refer to types of records that need to be submitted and 
fail to explain what the evidence needs to show.  The RO's 
failure to issue a development letter consistent with the 
notice requirements of the VCAA compels remand.  

The role of the VCAA relating to down-stream issues, such as 
effective dates and ratings, is a question, which is 
currently before the United States Court of Appeals for 
Veterans Claims (Court).  See Hartman v. Principi, 18 Vet. 
App. 432 (2004).  The Court is currently staying cases 
involving these issues.  See Rudd v. Nicholson, No. 02-0300, 
U.S. Vet. App. June 30, 2005).  

The VA General Counsel has provided sufficient guidance to 
determine that, in this case, the claims for an earlier 
effective date for diabetes and a higher initial rating for 
PTSD must be remanded.  The Board is bound by the precedent 
decisions of the VA General Counsel (VAGC).  38 U.S.C.A. 
§ 7104(c) (West 2002).  In VAOPGPREC 8-2003, the VAGC held 
that the VCAA, in 38 U.S.C.A. § 5103(a) (West 2002) required 
VA to notify the claimant of the information and evidence 
necessary to substantiate the claim, upon receipt of a 
complete or substantially complete application.  Since down-
stream claims arise later in the claim process, in the form 
of a NOD to a RO rating decision granting benefits, the law 
governing the response to NOD's applies.  38 U.S.C.A. § 
7105(d) (West 2002) provides that a SOC will be issued in 
response to a NOD.  The VAGC opinion explained that the SOC 
would contain essentially the same information, as would a 
VCAA letter; however, to issue both would cause some 
confusion because SOC's and VCAA letters have different 
response deadlines.  Thus, the VAGC concluded that VCAA 
letters were not needed for down-stream issues, and the 
necessary information should be provided in a SOC.  It should 
be noted that the VAGC opinion does not dispute whether the 
claimant should be told what he needs to substantiate his 
claim.  The only question is whether the notice should come 
in a letter or a SOC.  This case has already moved passed the 
SOC stage, and the deadlines have been met.  So, some of the 
concerns discussed in VAOGCPREC 8-2003 do not apply to this 
case, at this time.  

In this case, however, the SOC did not notify the veteran of 
the bases for the benefits he seeks.  Thus, the SOC was 
deficient.  The Board finds that this deficiency should be 
corrected a soon as possible, by letter.  Given the posture 
of this case and the law, the Board finds that the veteran 
should be furnished VCAA notice specific to his current 
claims for an earlier effective date for the grant of a 40 
percent rating for diabetes, prior to October 31, 2001; and 
an initial rating in excess of 70 percent for PTSD.  After 
the veteran has been given an opportunity to respond, and the 
other development required by this remand has been completed, 
the RO can readjudicate the claims and issue a supplemental 
statement of the case (SSOC), with the required law and 
regulations, and discussion on error as it applies to these 
claims.  

The Board considered the possibility that the oversight 
presented harmless error.  See Conway v. Principi, 353 F.3d 
1359 (Fed. Cir. 2004).  However, the Court of Appeals for 
Veterans Claims has ruled it is not for the Secretary or the 
Court to predict what evidentiary development may or may not 
result from the notice required by the VCAA.  See Huston v. 
Principi, 17 Vet. App. 195, 203 (2003).  See also Daniels v. 
Brown, 9 Vet. App. 348, 353 (1996) (Court unable to conclude 
error not prejudicial where "it is possible that the 
appellant would have sought and obtained additional medical 
opinions, evidence, or treatises").  

To ensure full compliance with due process requirements and 
to ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to his claim, the case is 
REMANDED to the RO for the following development:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent court 
decisions, as well as 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002), and 
any other applicable legal precedent.  
The RO's attention is directed to 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002) pertaining to the amended version 
of 38 U.S.C.A. § 5103(a), which requires 
that the Secretary identify for the 
appellant which evidence the VA will 
obtain and which evidence the appellant 
is expected to present.  The RO should 
provide the veteran written notification 
specific to his claims for an earlier 
effective date for the grant of a 40 
percent rating for diabetes, prior to 
October 31, 2001; and an initial rating 
in excess of 70 percent for PTSD, of the 
impact of the notification requirements 
on the claim.  The veteran should further 
be requested to submit all evidence in 
his possession that pertains to his 
claims.

2.  The RO should then readjudicate the 
claims for service connection for an 
earlier effective date than October 31, 
2001, for diabetes mellitus; and an 
initial rating in excess of 70 percent 
for PTSD.  If either claim remains 
denied, the appellant and his 
representative should be furnished an 
appropriate Supplemental Statement of the 
Case, and given the opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


